UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7271


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DARRY WAYNE HANNA,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, District Judge.
(4:06-cr-00828-TLW-2; 4:10-cv-70296-TLW)


Submitted:   June 21, 2013                 Decided:   July 10, 2013


Before WILKINSON, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darry Wayne Hanna, Appellant Pro Se.    Jeffrey Mikell Johnson,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darry Hanna appeals the district court’s order denying

relief on his 28 U.S.C.A. § 2255 (West Supp. 2012) motion.                   We

have    thoroughly   reviewed    the   record      and   find   no    reversible

error.     Accordingly, we deny Hanna’s motion for appointment of

counsel and affirm for the reasons stated by the district court.

United States v. Hanna, No. 4:06-cr-00828-TLW-2 (D.S.C. July 12,

2012).     We dispense with oral argument because the facts and

legal    contentions    are   adequately     presented     in   the   materials

before   this   court   and   argument     would   not   aid    the   decisional

process.

                                                                        AFFIRMED




                                       2